DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
I. This application improperly includes new matter relative to the parent application
Applicant states that this application is a continuation or divisional application of the prior-filed application, Application No. 11/771,866 (“the parent application”). A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
“A method is provided for a mobile terminal having a touch display screen…Entry of the user ID and password is received through the touch display screen…A warning message is displayed on the touch display screen…A completion message is displayed on the touch display screen”; and 
“A hot key is set on the touch display screen. User selection of the hot key enables automatic synchronization of data stored in the mobile terminal with a web server upon entry into a wireless local area network (LAN) service area. The user selection of the hot key is received through the touch display screen.”
The above subject matter (and similar subject matter) is repeated multiple times on pp. 4-7 of the instant specification as filed on July 15, 2020. See also the corresponding claim features in each 
With respect to the first set of features identified above, although the prior-filed application mentions a “touch screen” in the context of input (see lines 10-12 of the specification filed June 29, 2007 in the prior-filed application), nowhere does is describe that the touch screen is a touch display screen which both receives the detailed inputs recited and outputs the detailed messages recited. Instead, while input appears to be handled by input unit 120 of the mobile terminal, output is handled by the separate display unit 140.
With respect to the second set of features identified above, although the prior-filed application mentions a hotkey, it fails to explicitly, implicitly, or inherently support the subject matter above. Notably, the prior-filed application mentions the word “hotkey” precisely three times, reproduced here for the convenience of Applicant:
The setting unit 131 sets synchronization of the web server 300 and the mobile terminal 100 by a hotkey, or by a callback Uniform Resource Locator (URL) or URL address of the web server 300. [See p. 7, lines 19-21 of the specification filed June 29, 2007 in the prior-filed application.]
…
The storage unit 150 also stores a hotkey, or a callback URL or URL address of the web server 300 for setting synchronization of the web server 300 with the mobile terminal 100 by the setting unit 131, and stores specific data of the mobile terminal 100 to be stored into the web storage 320 provided by the web server 300. [See sentence spanning pp. 8-9 of the specification filed June 29, 2007 in the prior-filed application.]
…
Referring to FIG. 5, the control unit 130 sets synchronization of the web server 300 and the mobile terminal 100 by a hotkey, a callback URL or a URL address so as to store specific data stored in the storage unit 150 of the mobile terminal 100 into the web storage 320 provided by the web server 300, in step S11. [See p. 9, lines 20-23 of the specification filed June 29, 2007 in the prior-filed application. Further note that Fig. 5 does not include any mention or depiction of a hotkey.]

Also relevant to the features above is the prior-filed application’s single mention of the concept of touch as an input mechanism, which appears at lines 10-12 of the specification filed June 29, 2007 in the prior-filed application: 
The input unit 120 may include keypads, touch screens, touch pads or scroll wheels, and receives operating signals input by a user for controlling an operation of the mobile terminal 100 and provides the operating signals to the control unit 130.

Even taken in the context of the prior filed application, none of the recitations above explicitly, implicitly, or inherently support (1) that the hot key is “set on the touch display screen,” (2) that user selection of the hot key enables automatic synchronization with a web server in the detailed manner recited, and (3) that the user selection “is received through the touch display screen.” 
For example, with respect to the first point, nothing indicates that the hot key is set on a touch display screen. Indeed, this would be unusual, especially in the context of the state of the art as of June 29, 2007, because one of ordinary skill would have understood that the ordinary meaning of “hot key” is a keystroke made using a physical keyboard button. See Merriam-Webster’s Collegiate Dictionary, Eleventh Edition, defining “hot key” as “a key or combination of keys on a computer keyboard programmed to perform a specific function when pressed.” It is not clear on what basis Applicant has determined that the “hot key” has anything to do with a touchscreen, or indeed what a “hot key” even means in the context of a touchscreen (as distinct from any other touch-sensitive region of the display). This is especially true given that applicant’s exemplary depiction of the invention in Fig. 1 shows mobile terminal 100 having a physical keyboard, which would have been the most logical input mechanism through which to receive any invocation of a “hot key”. See, e.g., US Pub. No. 2004/0051741 to Venturino, which describes, in a consumer electronic device having both a display screen (e.g., display 78: see Fig. 2) and a physical panel of keys (e.g., keys 84-90: see Fig. 2), one of the physical keys may be designated as a configurable “hotkey button”: see Fig. 2, [0020], and [0198]-[0199], describing “hotkey button 88.”
As another example, with respect to the second point, nothing indicates that user selection of the hot key (which is, in turn, on a “touch display screen”) is what enables the automatic synchronization with a web server in the detailed manner recited. Indeed, the prior-filed specification does not mention any user selection of the hot key at all, much less a user selection which specifically enables the automatic synchronization with a web server. 
As another example, with respect to the third point, nothing indicates the “receiving” of the user selection of the hotkey “through the touch display screen,” especially as distinct from a setting step for the hot key. As above, the prior-filed specification does not mention any user selection of the hot key at all, much receiving a user selection through a touch display screen.

II. This application is not entitled to the benefit the filing date of the parent application
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/771,866, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-10 of this application.
Independent claim 1 recites:
“a touch display screen….receiving entry of the user ID and password through the touch display screen…displaying a warning message on the touch display screen…displaying a completion message on the touch display screen” and
“setting, a hot key on the touch display screen, wherein user selection of the hot key enables automatic synchronization of data stored in the mobile terminal with a web server upon entry into a wireless local area network (LAN) service area…receiving the user selection of the hot key through the touch display screen.” 
Independent claim 6 recites nearly identical corresponding features.
With respect to the first set of features identified above, although the prior-filed application mentions a “touch screen” in the context of input (see lines 10-12 of the specification filed June 29, 2007 in the prior-filed application), nowhere does is describe that the touch screen is a touch display screen which both receives the detailed inputs claimed and outputs the detailed messages claimed. Instead, while input appears to be handled by input unit 120 of the mobile terminal, output is handled by the separate display unit 140.
With respect to the second set of features identified above, the prior-filed application mentions the word “hotkey” precisely three times, reproduced here for the convenience of Applicant:
The setting unit 131 sets synchronization of the web server 300 and the mobile terminal 100 by a hotkey, or by a callback Uniform Resource Locator (URL) or URL address of the web server 300. [See p. 7, lines 19-21 of the specification filed June 29, 2007 in the prior-filed application.]
…
The storage unit 150 also stores a hotkey, or a callback URL or URL address of the web server 300 for setting synchronization of the web server 300 with the mobile terminal 100 by the setting unit 131, and stores specific data of the mobile terminal 100 to be stored into the web storage 320 provided by the web server 300. [See sentence spanning pp. 8-9 of the specification filed June 29, 2007 in the prior-filed application.]
…
Referring to FIG. 5, the control unit 130 sets synchronization of the web server 300 and the mobile terminal 100 by a hotkey, a callback URL or a URL address so as to store specific data stored in the storage unit 150 of the mobile terminal 100 into the web storage 320 provided by the web server 300, in step S11. [See p. 9, lines 20-23 of the specification filed June 29, 2007 in the prior-filed application. Further note that Fig. 5 does not include any mention or depiction of a hotkey.]

Also relevant to the features above is the prior-filed application’s single mention of the concept of touch as an input mechanism, which appears at lines 10-12 of the specification filed June 29, 2007 in the prior-filed application: 
The input unit 120 may include keypads, touch screens, touch pads or scroll wheels, and receives operating signals input by a user for controlling an operation of the mobile terminal 100 and provides the operating signals to the control unit 130.

Even taken in the context of the prior filed application, none of the recitations above explicitly, implicitly, or inherently support (1) that the hot key is “set[]…on the touch display screen,” (2) that user selection of the hot key enables automatic synchronization with a web server in the detailed manner claimed, and (3) that the user selection “receiv[ed]…through the touch display screen.” 
For example, with respect to the first point, nothing indicates that the hot key is set on a touch display screen. Indeed, this would be unusual, especially in the context of the state of the art as of June 29, 2007, because one of ordinary skill would have understood that the ordinary meaning of “hot key” is a keystroke made using a physical keyboard button. See Merriam-Webster’s Collegiate Dictionary, Eleventh Edition, defining “hot key” as “a key or combination of keys on a computer keyboard programmed to perform a specific function when pressed.” It is not clear on what basis Applicant has determined that the “hot key” has anything to do with a touchscreen, or indeed what a “hot key” even means in the context of a touchscreen (as distinct from any other touch-sensitive region of the display). This is especially true given that applicant’s exemplary depiction of the invention in Fig. 1 shows mobile terminal 100 having a physical keyboard which would have been the most logical input mechanism through which to receive an invocation of a “hot key”. See, e.g., US Pub. No. 2004/0051741 to Venturino, which describes, in a consumer electronic device having both a display screen (e.g., display 78: see Fig. 2) and a physical panel of keys (e.g., keys 84-90: see Fig. 2), one of the physical keys may be designated as a configurable “hotkey button”: see Fig. 2, [0020], and [0198]-[0199], describing “hotkey button 88.”
As another example, with respect to the second point, nothing indicates that user selection of the hot key (which is, in turn, on a “touch display screen”) is what enables the automatic synchronization with a web server in the detailed manner claimed. Indeed, the prior-filed specification does not mention any user selection of the hot key at all, much less a user selection which specifically enables the automatic synchronization with a web server. 
As another example, with respect to the third point, nothing indicates the “receiving” of the user selection of the hotkey “through the touch display screen,” especially as distinct from a setting step for the hot key. As above, the prior-filed specification does not mention any user selection of the hot key at all, much receiving a user selection through a touch display screen.

Dependent claims 2-5 and 7-10 are not entitled to the benefit of the prior-filed application at least because they inherit the unsupported features of their respective parent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites (1) “setting, a hot key on the touch display screen, wherein user selection of the hot key enables automatic synchronization of data stored in the mobile terminal with a web server upon entry into a wireless local area network (LAN) service area” and (2) “receiving the user selection of the hot key through the touch display screen.” Similarly, independent claim 6 recites corresponding features (1) “setting, a hot key on the touch display screen, wherein user selection of the hot key enables automatic synchronization of data stored in the mobile terminal with a web server upon entry into a wireless local area network (LAN) service area” and (2) “receive the user selection of the hot key through the touch display screen.” 
However, nowhere does the specification describe how these claimed results are achieved. For example, the most relevant portion of the specification is the near-verbatim restatement of these limitations in the “Summary” portion of the instant disclosure, reproduced here for the convenience of Applicant:
A hot key is set on the touch display screen. User selection of the hot key enables automatic synchronization of data stored in the mobile terminal with a web server upon entry into a wireless local area network (LAN) service area. The user selection of the hot key is received through the touch display screen.

See the above-quoted sentences as well as similar recitations of this subject matter on pp. 4-7 of the instant specification as filed on July 15, 2020. Therefore, each claim defines the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. For example, there is no discussion of how the hotkey is set or how the selection of the hotkey “enables” the automatic synchronization as claimed. 
The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.” Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)(“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). Therefore, although the claims are original claims, they nevertheless fail to comply with the written description requirement. See MPEP 2161.01. 

Dependent claims 2-5 and 7-10 are rejected for inheriting the deficiencies of their respective parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hot key” in claims 1 and 6 is used by each claim to refer to some kind of device which can be “set…on [a] touch display screen” and which can be selected “through the touch display screen,” while the accepted meaning is “a key or combination of keys on a computer keyboard programmed to perform a specific function when pressed.” See Merriam-Webster’s Collegiate Dictionary, Eleventh Edition. The term is indefinite because the specification does not clearly redefine the term. 
Indeed, far from clearly redefining the term, the specification does little to illuminate what the “hot key” might mean. Besides the near-verbatim restatement of the claim language in the Summary section of the instant specification, the word “hotkey” appears in only the following contexts:
The setting unit 131 sets synchronization of the web server 300 and the mobile terminal 100 by a hotkey, or by a callback Uniform Resource Locator (URL) or URL address of the web server 300. [See p. 10, lines 1-3 of the instant specification.]
…
The storage unit 150 also stores a hotkey, or a callback URL or URL address of the web server 300 for setting synchronization of the web server 300 with the mobile terminal 100 by the setting unit 131, and stores specific data of the mobile terminal 100 to be stored into the web storage 320 provided by the web server 300. [See p. 11, lines 12-16 of the instant specification.]
…
Referring to FIG. 5, the control unit 130 sets synchronization of the web server 300 and the mobile terminal 100 by a hotkey, a callback URL or a URL address so as to store specific data stored in the storage unit 150 of the mobile terminal 100 into the web storage 320 provided by the web server 300, in step S11. [See p. 12, lines 12-13 of the instant specification. Further note that Fig. 5 does not include any mention or depiction of a hotkey.]

None of these descriptions are helpful in determining what “hot key” might mean in the context of the instant invention. It is repeatedly and exclusively listed as an alternative to various URLs, and nowhere is it described as anything having to do with a touch display screen (as claimed), or indeed as having anything to do with user input at all (as the term would have been understood by one of ordinary skill in the art).
Dependent claims 2-5 and 7-10 are rejected for inheriting the deficiencies of their respective parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2004/0051741 to Venturino describes, in a consumer electronic device having both a display screen (e.g., display 78: see Fig. 2) and a physical panel of keys (e.g., keys 84-90: see Fig. 2), that one of the physical keys may be designated as a configurable “hotkey button”: see Fig. 2, [0020], and [0198]-[0199], describing “hotkey button 88.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Biagini/            Primary Examiner, Art Unit 2445